Name: Commission Regulation (EEC) No 3483/80 of 30 December 1980 amending Regulation (EEC) No 2311/80 laying down detailed rules implementing the system of aid for the use of concentrated grape must for the manufacture in the United Kingdom and Ireland of certain products and fixing the amounts of aid for the 1980/81 wine-growing year, as a result of Greek accession
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 363 / 91 COMMISSION REGULATION (EEC) No 3483/80 of 30 December 1980 amending Regulation (EEC) No 2311/80 laying down detailed rules implementing the system of aid for the use of concentrated grape must for the manufacture in the United Kingdom and Ireland of certain products and fixing the amounts of aid for the 1980/81 wine-growing year, as a result of Greek accession HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Act of Accession of Greece and in particular Article 146 thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine 0), as last amended by the Act of Accession of Greece ( 2), and in particular Article 29 thereof, Whereas Council Regulation (EEC) No 1989/80 (3 ), amending Council Regulation (EEC) No 337/79, introduced the wine-growing Zones C III a) and C III b) in the place of Zone C III ; Whereas this change should be incorporated in Article 1 of Commission Regulation (EEC) No 2311/80 (4), Regulation (EEC) No 2311 /80 is amended as follows : In the first indent of Article 1 ( 1 ) the words 'within wine-growing Zone C III' are replaced by 'within wine-growing Zones C III a) and C III b)'. Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 December 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 54 , 5 . 3 . 1979, p . 1 . ( 2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( 3 ) OJ No L 195 , 22 . 7 . 1980, p . 3 . ( 4 ) OJ No L 233 , 3 . 9 . 1980, p . 17 .